 

Exhibit 10.1

 

KIBUSH CAPITAL CORPORATION

 

ACTION IN WRITING BY THE BOARD OF DIRECTORS

 

The undersigned, being all the members of the Board of Directors of KIBUSH
CAPITAL CORPORATION, a Nevada corporation (the “Corporation”), hereby consents
to and takes the following actions:

 

RESOLVED, that John Feeney be and hereby is elected to serve as Chief Import
Officer of the Corporation to hold such offices in accordance with the By-Laws
of the Corporation until his successor shall have been duly elected and
qualified or until his early death, resignation or removal in accordance with
the By-Laws of the Corporation; and

 

RESOLVED FURTHER, that the proper officers of the Corporation, or any of them,
are hereby authorized and directed to execute all documents and take all other
actions necessary or advisable in order to carry out and perform the purposes of
the foregoing resolutions; and

 

RESOLVED FURTHER, that the execution by the officers, of any document authorized
by the foregoing resolutions or any document executed in the accomplishment of
any action or actions so authorized, is (or shall become upon delivery) the
enforceable and binding act and obligation of the Corporation; and

 

IN WITNESS WHEREOF, the undersigned has executed this instrument as of the 15th
day of July 2019.

 

  /s/ Warren Sheppard   Warren Sheppard

 

   

 



 